COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                         SECOND CONTINUING ORDER OF ABATEMENT

Appellate case name:        Tetra Technologies, Inc. v. David Alleman and Alleman
                            Consulting, LLC
Appellate case number:      01-19-00049-CV
Trial court case number:    2018-66742
Trial court:                268th District Court of Harris County

       On June 13, 2019, appellees, David Alleman and Alleman Consulting, LLC
(collectively “appellees”), filed a motion “to abate this appeal pending a trial court
determination as to whether this case had been rendered moot by a binding compromise
settlement agreement.” See Mantas v. Fifth Court of Appeals, 925 S.W.2d 656, 658–59
(Tex. 1996) (orig. proceeding) (explaining if settlement dispute arises while underlying
action is on appeal party seeking enforcement must file separate breach of contract action
and appeal should be abated); Tony’s Barbeque & Steakhouse, Inc. v. Three Points Invs.,
Inc., 527 S.W.3d 686, 689 (Tex. App.—Houston [14th Dist.] 2017, no pet.) (“If the
settlement dispute does not arise until the cause is on appeal, then claims for the breach or
enforcement of the settlement agreement must be filed as a separate cause and the appeal
abated pending resolution of the settlement-agreement dispute.”). We granted appellees’
motion and requested that appellees, no later than September 30, 2019, file a report
advising the Court of the status of any trial court proceedings.
       On September 11, 2019, appellees filed a “Status Report” advising the Court that
they had filed suit against appellant “seeking enforcement of” the parties’ purported
post-judgment settlement agreement. See Mantas, 925 S.W.2d at 658–59; Tony’s
Barbeque, 527 S.W.3d at 689. Thus, on November 26, 2019, we directed appellees to file
another report advising the Court of the status of any trial court proceedings no later than
60 days from the date of our order.
       On January 14, 2020, appellees filed a “Second Status Report” advising the Court
that proceedings in the trial court were on-going.
       Accordingly, we direct appellees, no later than 90 days from the date of this
order, to file another report advising the Court of the status of any trial court proceedings.
If appellees do not respond as directed, the case may be reinstated on the Court’s active
docket and the appeal may proceed under the applicable Texas Rules of Appellate
Procedure.
       The appeal remains abated, treated as a closed case, and removed from this Court’s
active docket.


      It is so ORDERED.

Judge’s signature: _/s/ Julie Countiss______________________________________
                    Acting individually  Acting for the Court

Date: __March 10, 2020____